DETAILED ACTION
This is Supplemental NOA. Applicant’s Foreign Priority acknowledge and Certified copies for Priority documents accepted.
1.         Applicant's election without traverse of claims 1 and 4-5 (Group I) in the reply filed on 06/27/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden.  This is not found persuasive because the claims directed towards (i.e. Group I) require a search in CPC class G01C15/002 and G01C14/004, and the claims directed towards (i.e. Group II) require a search in class G01C5/00 and the claims directed towards (i.e. Group III) require a search in class G01C17/12, G01C/004.  Therefore, since the claims of Group I and Group II  and Group III require two separate searches in two separate fields, the requirement is still deemed proper and is therefore made FINAL.
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/27/2022.
Election/Restrictions
2.       Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.
Allowable Subject Matter
3.       Claims 1 and 4-5 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 4, the prior art of record, specifically Ashjaee (US 20210080257 A1) teaches a method surveying system, comprising: a survey pole comprising a visual pattern, wherein the visual pattern is placed over a surface of the survey pole and spans across a circumference of the survey pole; a total station, comprising: an optical sensor, a laser module, one or more motors configured to reposition the optical sensor of the total station, wherein the total station is configured to: receive, via the optical sensor, visual data; detect an appearance of the visual pattern in the visual data; reposition, via the one or more motors, the optical sensor based on the detected appearance of the visual pattern; and measure, via the laser module, a distance between the total station and the visual pattern (Fig. 1, Abstract).
Prior art of record, Sasaki (US 20210033394 A1) teaches a surveying apparatus having a combined structure of a total station and a laser scanner, relationships of exterior orientation parameters between the total station and the laser scanner being known in advance, the surveying apparatus comprising a processor or circuitry, the processor or circuitry configured to: acquire point cloud data that is obtained in laser scanning performed by the surveying apparatus set up at a first instrument point; acquire a distance to the laser scanner of each point in the point cloud data; and calculate a location of a second instrument point on a basis of an upper limit of the distance (Fig. 4-5,  and Abstract).
However, the prior arts of record fail to teach, make obvious, or suggest, a surveying system comprising: a target unit including  a reflection target and an encoder pattern showing an angle in a circumferential direction around a central axis of the target unit; a scanner device including a distance measuring unit configured to perform a distance measurement by transmitting distance measuring light and receiving reflected light,  a scanning unit configured to rotationally irradiate distance measuring light onto a measurement range, and an angle detector configured to detect an irradiation direction, and an arithmetic control unit configured to operate an encoder pattern read angle based on a result of encoder pattern reading; and a leveling base configured to selectively allow either of the target unit and  wherein the arithmetic control unit is configured to calculate a direction angle of the leveling base based on the encoder pattern read angle of the target unit installed by mounting on the leveling base and the offset angle of the target unit, and calculate coordinates of an installation point of the target unit based on the measured coordinates  of the reflection target of the target unit installed by mounting on the leveling base and the direction angle, and the arithmetic control unit is configured to calculate a direction angle of the scanner device based on the offset angle of the scanner device and the direction angle of the leveling base on which the scanner device is mounted, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1 and 4-5 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689